Citation Nr: 0710640	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  Symptoms of multiple sclerosis (MS) were clinically 
evident during the veteran's active military service.

2.  The weight of the evidence of record indicates that the 
veteran's MS, first diagnosed in 1996, is related to his 
active military service.


CONCLUSION OF LAW

MS was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Without deciding whether the notice and 
development requirements of these regulations have been 
satisfied in the present case, it is the Board's conclusion 
that it may proceed with adjudication of the veteran's claim 
for service connection for MS, because the Board is taking 
action favorable to the veteran by allowing service 
connection for the issue on appeal.  As such, this decision 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including MS, may 
also be established on a presumptive basis.  38 U.S.C.A. § 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
To establish service connection for MS on a presumptive 
basis, the evidence must show that such disease manifested 
itself to a degree of 10 percent or more within seven years 
from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The regulation does not require that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).  Additionally, the 
regulation calls for the claimed disease to be manifested to 
a "compensable" degree, which is "to a degree of 10 
percent or more."  See 38 C.F.R. § 3.307(a) (3).  Any 
manifestation of MS is rated 30 percent disabling.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8018 (2006).  Thus, any 
manifestation of MS in service or within the seven year 
presumptive period would be to a compensable degree.

Based on the veteran's service separation date of August 
1967, the seven year presumptive period in which MS must have 
manifested ended in August 1974.  MS was initially diagnosed 
in November 1996, approximately 22 years after the end of the 
presumptive period.  Again, however, the regulation does not 
require an actual diagnosis within the presumptive period, 
just evidence showing that the disease was manifested within 
that period.  To that end, the multitude of private and VA 
treatment records noting the veteran's initial 1996 MS 
diagnosis, and subsequent symptomatology and treatment, need 
not be discussed at length.  However, although there are 
several statements in the claims file asserting that 
symptomatology which began after the presumptive period, to 
include the veteran's 1981 episode of Bell's palsy, was the 
first manifestations of his MS, there is no evidence that the 
medical professionals offering these opinions, to include Dr. 
R.A.B. in November 1996, and Dr. R.P.K. in January 1997, had 
access to or reviewed the veteran's claims file, to include 
his service medical records.  Thus, the probative value of 
these opinions is greatly reduced.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

Initially, and most importantly, the veteran's service 
medical records show evidence of multiple eye problems in 
service.  Overall, the veteran's visual acuity was nearly the 
same as service entrance in July 1963 (20/40 in the right 
eye, and 20/30 in the left eye, for both distant and near 
vision) as at service separation in April 1967 (20/40 
bilaterally for distant vision, and 20/30 in the right eye 
and 20/40 in the left eye for near vision).  However, three 
service medical records in the interim show evidence of 
transient, but significant, abnormalities of the eye.  

An April 1966 isolated tour examination report noted normal 
vision, but showed evidence of heterophoria.  A May 1966 
service medical record revealed that the veteran's visual 
acuity had worsened to 20/60 in the right eye and 20/40 in 
the left eye.  At that time, the diagnosis was myopic 
astigmatism, bilaterally, with partial correction.  Finally, 
a September 1966 service medical record showed distant visual 
acuity of 20/30 bilaterally, and near visual acuity of 20/25 
bilaterally.  Critically, however, there was also evidence of 
an eye muscle imbalance, noted as "low esoph" or 
esotrophia.  

The veteran's wife's November 2005 statement supports the 
veteran's claim for service connection for multiple 
sclerosis.  Therein, she detailed several incidents occurring 
in the years 1969 through 1973, during which time the veteran 
exhibited evidence of unsteady gait, symptoms of peripheral 
neuropathy, fatigue, and heat intolerance.  Although the 
veteran's wife is not a medical doctor, the Board finds this 
statement to be probative evidence of the veteran's 
symptomatology during the 7 year presumptive period.  Lay 
testimony is competent as to features or symptoms of an 
injury or disease.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Additionally, in February 2007, after having reviewed the 
veteran's claims file, a private physician opined that the 
eye symptoms documented in the service medical records were 
the first manifestation of the veteran's MS.  The rationale 
for this opinion had three bases.  First, the alteration of 
the veteran's visual acuity over the course of service-or 
the findings that his vision at service entrance and service 
separation were consistent, with additional evidence of 
decreased visual acuity during service that resolved over a 
short period-was consistent with the 
relapsing-remitting form of MS.  Additionally, this physician 
noted that had the myopia noted in the May 1966 service 
medical record been the result of aging, it would have caused 
a slowly progressive decline in vision, would not remit 
spontaneously, and would have been amenable to corrective 
lenses, which the May 1966 service medical record noted that 
it was not.  Finally, the physician indicated that aging 
would not have resulted in heterophoria or esotrophia, both 
of which were shown in the service medical records dated in 
April 1966 and September 1966, respectively.  

The Board notes that a VA physician reviewed the veteran's 
claims file in June 2005, and offered the opinion that the 
veteran's decreased vision in service was not a symptom of 
MS.  The rationale for this opinion was that MS causes acute 
visual loss, not myopia or astigmatism, the latter of which 
were noted in the May 1966 service medical record.  
Ultimately, this examiner concluded that the 1981 Bell's 
palsy episode was the likely first manifestation of the 
veteran's multiple sclerosis.  However, the Board concludes 
that this opinion lacks the probative value of the private 
physician's discussed above, because it fails to account for 
the eye muscle imbalance documented in September 1966, or the 
heterotrophia documented in April 1966.  Eye symptoms are 
frequently the first manifestation of MS.  See The Merck 
Manual of Diagnosis and Therapy, Section 6, Chapter 92 (17th 
ed. 1999).  As such, it appears that the VA examiner's review 
of the veteran's claims file was less than thorough, as the 
resulting report did not reference anything other than vision 
loss.  While the Board may not ignore a medical opinion, it 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another; rather, it is 
the Board's duty to assess the credibility and probative 
value of evidence, and it may assign greater probative weight 
to one medical opinion than to another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

When the entire record is considered, the Board finds that 
service connection for MS is warranted.


ORDER

Service connection for MS is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


